DETAILED ACTION
The application of Lad et al., for a “Cross-layer troubleshooting of application delivery” filed on April 19, 2021, which is a continuation of U.S. Application No. 16/251667, filed on January 18, 2019, now U.S. Patent No. 10986009, which is a continuation of U.S. Application No. 13/839214, filed on March 15, 2013, now U.S. Patent No. 10230603, has been examined. The present application is being examined under the pre-AIA  first to invent provisions. The information disclosure statement (IDS) submitted on April 19, 2021 has been considered. 
Claims 1-20 are presented for examination.
Claims 1-20 are rejected under nonstatutory double patenting rejection.

Claims 1, 6-7, 10, 15-16, and 19-20 are rejected under 35 USC § 102.

Claims 2-5, 8-9, 11-14, and 17-18 are rejected under 35 USC § 103.
	
Specification

The disclosure is objected to because of the following informalities: On page 1, under Related Applications, a related application is missing a patent number. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10230603. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 10230603 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10986009. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10986009 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 10, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bahl et al. (U.S. Patent No. 8015139).

As per claims 1, 10, and 19, Bahl discloses a method/an apparatus/a computer-readable medium comprising: one or more network interfaces to communicate with a distributed application of a computer network (col. 23, lines 33-35); a processor coupled to the network interfaces and configured to execute one or more processes (Fig. 14); and an apparatus memory configured to store a process executable by the processor (col. 24, lines 1-11), the process when executed operable to:
receiving, by a device, a first set of application performance test results indicative of application delivery performance of a distributed application (col. 3, lines 62-67 through col. 4, lines 1-11) and (col. 12, lines 48-53) at a network layer or a transports layer (col. 3, lines 51-53) and (col. 5, lines 6-30);
receiving, by the device, a second set of application performance test results indicative of application delivery performance of the distributed application (col. 3, lines 62-67 through col. 4, lines 1-11) and (col. 12, lines 48-53) at an application layer (col. 3, lines 51-53) and (col. 5, lines 6-30); Bahl discloses agents running on each end host, track service response times, fit a Gaussian model to the empirical data, and generate notifications when a response time falls outside the nominal range and combining data to assemble a multi-level graph. This is interpreted as application performance test results.
correlating, by the device, the first set of application performance test results and the second set of application performance test results using one or more shared criteria (col. 12, lines 55-62) and (col. 13, lines 43-56, “inference graph that reflects cross-layer components including the services and the hardware components of the network…up state, down state, troubled state”); and
identifying, by the device, a cross-layer performance issue associated with delivery of the distributed application based on the correlated first set of application performance test results and the second set of application performance test results (col. 18, lines 57-60, “inference engine 202 may produce fault suspect candidates 810 using inference graph 204 that reflects cross-layer components including the services and the hardware components of a network”).

As per claims 6 and 15, Bahl discloses the one or more shared criteria are selected from the group consisting of: a time domain (col. 6, lines 40-50) and a space domain (col. 7, lines 30-37). Bahl discloses monitoring network services/components by IP address and port number. This is interpreted as using a space domain (i.e. geographical location).

As per claims 7, 16, and 20, Bahl discloses causing, by the device, a graphical visualization (Fig. 4) of the cross-layer performance issue associated with delivery of the distributed application to be displayed on a graphical user interface (GUI) (col. 12, lines 55-62) and (col. 13, lines 43-56, “inference graph that reflects cross-layer components including the services and the hardware components of the network…up state, down state, troubled state”).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al. (U.S. Patent No. 8015139) in view of Freedman (U.S. PGPUB 20020199016).
As per claims 2-5 and 11-14, Bahl fails to explicitly disclose agents perform active measurements. 
As per claims 2 and 11, Freedman discloses distributed agents perform one or more active measurements of end-to-end network properties associated with the distributed application to generate the first set of application performance test results and the second set application performance test results ([0029], “The router companion mechanism of the present invention provides many advantages. As has been described in detail above, the mechanism continuously measures real-time traffic performance to a variety of destinations such as user-configured Autonomous Systems, user-configured VIP locations, or other potential problem sites. In this way, the mechanism provides a clear picture of current network performance”).
All of the claimed elements were known in Bahl and Freedman and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine the method of network path testing of Freedman with the network monitoring and problem identification method of Bahl to yield the predictable result of network problem detection, based on the monitoring information (Freedman, [0019]). One would be motivated to make this combination for the purpose of detecting network problems (Bahl, col. 4, lines 19-21).

As per claims 3 and 12, Freedman discloses the distributed agents are located in different geographies for performing different types of tests ([0029], “the mechanism continuously measures real-time traffic performance to a variety of destinations such as user-configured Autonomous Systems, user-configured VIP locations, or other potential problem sites”).

As per claims 4 and 13, Freedman discloses the distributed agents are located in different geographies for targeting different sites, locations, or metrics ([0019], “the router companion mechanism of the present invention uses one or more network tests to determine the performance of Internet paths through the transit Autonomous Systems to a variety of machines, called "core" or "scan" points 218a-n, in one or more destination Autonomous Systems. As used herein, a core point is typically a network device (e.g., a local name server or other host) that responds to one or more measurement probes.”).

As per claims 5 and 14, Freedman discloses the distributed agents do not instrument a destination site associated with the distributed application ([0029], “the mechanism continuously measures real-time traffic performance to a variety of destinations such as user-configured Autonomous Systems, user-configured VIP locations, or other potential problem sites”).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al. (U.S. Patent No. 8015139) in view of Monaco et al. (U.S. PGPUB 20060023638).

As per claims 8-9 and 17-18, Bahl fails to explicitly disclose allowing a user to drill down into one or more of a plurality of locations at different layers.
As per claims 8 and 17, Monaco discloses the graphical visualization comprises a network topology that allows a user to drill down ([0016] and [0022]) into one or more of a plurality of locations at different layers including the network layer, the transport layer, and the application layer ([0024]-[0025] and [0027]).
The claimed elements of distributed agents performing network metric measurements were known in Bahl and Monaco and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods to yield the predictable result of network problem detection, based on the monitoring information (Monaco, [0014]). One would be motivated to make this combination for the purpose of detecting network problems (Bahl, col. 4, lines 19-21).

As per claims 9 and 18, Monaco discloses the graphical visualization ([0027]) includes a timeline that comprises a navigation widget that enables a user to view an aggregate behavior of one or more distributed agents over time at a particular layer ([0016], [0033], and [0051]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113